           Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 STEVEN BROWN, et al.,                           *
                                                 *
    Plaintiffs,                                  *
                                                 *
                  v.                             *
                                                 *           CIVIL ACTION NO. RDB-16-945
 DEPARTMENT OF PUBLIC                            *
 SAFETY AND CORRECTIONAL                         *
 SERVICES, et al.,                               *
                                                 *
    Defendants.                                  *

*      *   *   *     *    *     *    *    *    *    *   *    *
          PLANTIFFS’ MOTION IN LIMINE TO PRECLUDE EVIDENCE AND
       ARGUMENT IN SUPPORT OF THE UNDUE BURDEN, FUNDAMENTAL
        ALTERATION, AND DIRECT THREAT AFFIRMATIVE DEFENSES

       Plaintiffs, by the undersigned counsel, move in limine to preclude Defendants, the

Department of Public Safety and Correctional Services (“DPSCS”) and Robert L. Green

(collectively, “Defendants”), from introducing evidence or offering argument at trial related to

the affirmative defenses of undue burden, fundamental alteration, and direct threat.

       Under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132 et seq. (“ADA,”

or “Title II”), and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section

504”), these are affirmative defenses that the defendants must plead and prove. Nat’l Fed. of the

Blind v. Lamone, 813 F.3d 494, 508 (4th Cir. 2016); Constantine v. Rectors & Visitors of George

Mason Univ., 411 F.3d 474, 489 (4th Cir. 2005); Tyner v. Brunswick Cty. Dep’t of Soc. Servs.,

776 F. Supp. 2d 133, 152 (E.D.N.C. 2011); see Bradshaw v. Hilco Receivables, 725 F. Supp. 2d

532, 535–36 (D. Md. 2010) (applying the Twombly and Iqbal pleading standard to affirmative

defenses).
            Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 2 of 9



        Defendants failed to plead any affirmative defenses in this case. Moreover, they have not

produced evidence in response to Plaintiffs’ discovery requests that any of the relief Plaintiffs

seek—accessible mail, library, and grievance services and the general provision of effective

communication through appropriate auxiliary aids and services; equal access to institutions other

than Roxbury Correctional Institution, jobs, education, and other programs and services, with

reasonable modifications when necessary; and an equal opportunity to be housed safely and to

navigate Defendants’ facilities independently and safely—would present an undue burden or

fundamental alteration to Defendants’ programs and services, or a direct threat to any person.

The Court should therefore preclude Defendants from resurrecting any such arguments before

the jury.

                                           ARGUMENT

        I.      Affirmative Defenses Under Title II and Section 504.

        The federal disability rights laws recognize that covered entities, in allocating resources

and designing services, programs, and activities, often fail to consider their obligations to

provide persons with disabilities equal opportunities to participate. To remedy this common

oversight, the ADA and its implementing regulations require covered entities to take affirmative

steps to remove barriers to their programs and services for people with disabilities, first, by

making “reasonable modifications in policies, practices, or procedures when . . . necessary to

avoid discrimination on the basis of disability,” 28 C.F.R. § 35.130(b)(7), and second, by

facilitating effective communication by “furnish[ing] appropriate auxiliary aids and services,” id.

§ 35.160(b)(1). A defendant can avoid such obligations only by proving: (1) that a reasonable

modification would “fundamentally alter the nature of the service, program, or activity” to which

access is being provided, 28 C.F.R. § 35.130(b)(7); (2) that the actions needed to provide


                                                  2
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 3 of 9



effective communication create a fundamental alteration or pose “undue financial and

administrative burdens,” id. § 35.164; or (3) that the person with a disability “poses a direct

threat to the health or safety of others,” id. § 35.139(a). A “direct threat” is defined as “a

significant risk to the health or safety of others that cannot be eliminated by a modification of

policies, practices, or procedures or by the provision of auxiliary aids or services.” 42 U.S.C.

§ 12182(b)(3); see also Se. Cmty. Coll. v. Davis, 442 U.S. 397, 442 (1979) (recognizing the

fundamental alteration defense under Section 504); 28 C.F.R. pt. 35 app. A, at 457, 463

(explaining that the undue burden and fundamental alteration defenses in Title II are based on

caselaw applying Section 504).

       A defendant cannot satisfy the affirmative defenses of fundamental alteration or undue

burden without evidence that it made an individualized and documented determination that the

requested relief would constitute such. 28 C.F.R. § 35.164 (Before dismissing relief under the

ADA as a fundamental alteration or undue burden, “the head of the public entity or his or her

designee” must “consider[] all resources available for use in the funding and operation of the

service, program, or activity” and must document their decision “by a written statement of the

reasons for reaching that conclusion.”); see, e.g., Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64,

78 (2d Cir. 2016) (“Title II of the ADA . . . requires that once a disabled prisoner requests a non-

frivolous accommodation, the accommodation should not be denied without an individualized

inquiry into its reasonableness.”); Chisolm v. McManimon, 275 F.3d 315, 328, 331–32 (3d Cir.

2001) (rejecting defendants’ undue burden defense because “there [wa]s no indication that

[defendants] issued written statements of its reasons for denying [plaintiff]’s requested auxiliary

aids”); Williams v. Hayman, 657 F. Supp. 2d 488, 500 n.8 (D.N.J. 2008) (“Because Defendants

have offered no such written statement, this ‘lone regulatory limitation’ on their duty to provide


                                                   3
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 4 of 9



[plaintiff] comparable access to services and programs at [the public entity] as is afforded to non-

disabled inmates is inapplicable to this case.” (quoting Chisolm, 275 F.3d at 325)); Ewbank v.

Gallatin Cty. Ky., No. Civ.A. 03-156-DLB, 2006 WL 197076, at *8 (E.D. Ky. Jan 17, 2006)

(granting Plaintiffs’ motion for summary judgment in part because Defendants failed to submit a

written statement demonstrating that they had analyzed the cost of the requested modification on

their overall budget); see also Culvahouse v. City of LaPorte, 679 F. Supp. 2d 931, 944–46 (N.D.

Ind. 2009) (holding that public entity must demonstrate that it considered all available resources,

including extrabudgetary funding, to carry its burden of proof on an undue burden defense).

        Similarly, the ADA regulations set forth specific actions a defendant must take to prove

that a person with a disability poses a direct threat to others.

        In determining whether an individual poses a direct threat to the health or safety of
        others, a public entity must make an individualized assessment, based on reasonable
        judgment that relies on current medical knowledge or on the best available
        objective evidence, to ascertain: the nature, duration, and severity of the risk; the
        probability that the potential injury will actually occur; and whether reasonable
        modifications of policies, practices, or procedures or the provision of auxiliary aids
        or services will mitigate the risk.

28 C.F.R. § 35.139(b). The entity bears a “heavy burden” to prove a direct threat. Lockett v.

Catalina Channel Exp., Inc., 496 F.3d 1061, 1066 (9th Cir. 2007); see A Helping Hand, LLC v.

Baltimore County, Civ. No. CCB02-2568, 2006 WL 2067942, at *1 n.2 (D. Md. July 14, 2006).

A public entity “must ensure that its safety requirements are based on actual risks, not on mere

speculation, stereotypes, or generalizations about individuals with disabilities.” 28 C.F.R.

§ 35.130(h). It is insufficient as a matter of law for a public entity to rely on general safety and

administrative concerns unconnected to the specific situation of the disabled person to deny

equal access. Id.; see also A Helping Hand, 2006 WL 2067942, at *1 (granting a motion in




                                                   4
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 5 of 9



limine to exclude evidence of direct threat when the public entity publicly relied on stereotypes

about methadone users to prohibit the establishment of a methadone clinic).

       II.     Defendants Failed to Plead or Produce Evidence of Undue Burden,
               Fundamental Alteration, or Direct Threat.

       Defendants failed to plead or produce evidence to support any affirmative defenses.

Defendants never filed an Answer in this case. Their first responsive pleading, a motion to

dismiss, ECF No. 100, filed over two years after Plaintiffs filed their First Amended Complaint,

ECF No. 20, makes no mention of an affirmative defense aside from a single passing quotation

of a Fourth Circuit decision discussing only the existence of the undue burden and fundamental

alteration defenses, but not arguing its application in the present case. Defs.’ Mem. Supp. Mot.

Dismiss 26 (“Defs.’ Mem.”) (quoting Miller v. Hinton, 288 F. App’x 901, 902 (4th Cir. 2008)),

ECF No. 100-1. Discussion of fundamental alteration, undue burden, and direct threat in

Defendants’ summary judgment briefing is similarly limited. Defs.’ Opp’n Mot. Summ. J. 7

(“Defs.’ Opp’n”), ECF No. 183 (including same passing quote from Miller). Defendants have

therefore waived these affirmative defenses. See Ga. Pac. Consumer Prod., LP v. Von Drehle

Corp., 710 F.3d 527, 533 (4th Cir. 2013) (parties waive affirmative defenses by failing to timely

raise them).

       Instead of pleading and supporting these defenses with specific facts, Defendants recite

the term “security” in their briefing as though such an incantation exempts them from the law’s

pleading requirements and burdens of proof. See, e.g., Defs.’ Mem. 34 (asserting, without further

elaboration, that “[a] prison facility, with its array of security features, poses unique obstacles for

independent navigation by the blind.”); Defs.’ Opp’n 4, 6, 19 (arguing that this Court should take

security into consideration in determining which reasonable modifications Plaintiffs are entitled

to but declining to identify any security risks posed by Plaintiffs’ proposed modifications and

                                                   5
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 6 of 9



auxiliary aids). These generalizations and scattershot invocations of security are precisely the

types of arguments precluded by the requirement that a public entity bears the burden to plead

and prove undue burden, fundamental alteration, and direct threat in the specific circumstances

of the Plaintiff and the case.

        Furthermore, Plaintiffs would be unfairly prejudiced were Defendants permitted to assert

any of these affirmative defenses at trial for the first time. Parties are required to disclose “all

documents . . . [they] may use to support [their] claims or defenses.” Fed. R. Civ. P. 26(a). Rule

37(c)(1) requires that “[i]f a party fails to provide information . . . as required by Rule 26(a) . . .

the party is not allowed to use that information . . . at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

        In response to Plaintiffs’ discovery requests, Defendants failed to identify any evidence

that would support any affirmative defenses or even their entitlement to assert the undue burden

or fundamental alteration defenses in the first instance. When asked to disclose the “policies,

practices, and/or procedures, if any, DPSCS uses to determine and document whether an

auxiliary aid/service, accommodation, and/or modification for a person with a disability

committed to DPSCS custody is effective, reasonable, a direct threat, an undue burden, or a

fundamental alteration,” Defendants responded by referral to documents that in some cases did

not address disability at all and in all cases did not address any process for individually

evaluating auxiliary aids or reasonable accommodations or documenting any bases for denying

them under the ADA. Ex. 1, DPSCS’s Suppl. Resp. Brown Interrog. No. 11 (Jan. 18, 2019)

(referring to DPSCS’s policies on Inmate Personal Property, Contraband Criminal Violations,

and Medical Evaluations Manual); accord Ex. 2, DPSCS’s Resp. Snead Req. Prod. No. 4 (Nov.

14, 2018). Defendants’ response to Plaintiffs’ request for “[a]ll procedures, forms, and/or


                                                   6
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 7 of 9



policies . . . to request modifications, accommodations, or auxiliary aids/services, including but

not limited to those for determining and documenting . . . whether requests for auxiliary

aids/services, accommodations, and modifications . . . present a direct threat, undue burden,

and/or fundamental alteration” similarly failed to disclose any documents supporting an

affirmative defense. Ex. 3, DPSCS’s Suppl. Resp. Brown Req. Prod. No. 8 (Jan. 17, 2019). The

only documents produced in response to Plaintiffs’ discovery requests that refer to the ADA

affirmative defenses at all are the ADA Executive Directives, which simply note the existence of

the defenses, not their application to the case at hand. Ex. 4, BROWN 2284–87, at 2286 (“Under

Title II — Public Access, making reasonable modifications in a policy, practice, or procedure

that denies equal access to individuals with disabilities, unless such modifications would result in

a fundamental alteration in the program, or cause undue financial or administrative burden to the

Department.”); Ex. 5, BROWN 3168–71, at 3170 (same).

       Defendants have failed to produce any documentation by “the head of the public entity or

his or her designee . . . considering all resources available for use in the funding and operation of

the service, program, or activity” explaining the reasons for rejecting a requested modification or

auxiliary aid or service as a fundamental alteration or undue burden. See 28 C.F.R. § 35.164. Such

documentation would have been responsive to Plaintiffs’ discovery requests, including:

       [a]ll requests, formal and informal, by blind people committed to DPSCS custody
       for auxiliary aids and/or services, modifications, and/or accommodations with
       respect to any DPSCS program, service, or activity, and all documents concerning
       the evaluation and decisions on such requests, including but not limited to whether
       the requested aids/services or modifications/accommodations are effective and
       reasonable, or present direct threats, undue burdens, and/or fundamental alterations.

Ex. 6, Snead Req. Prod. No. 6. Nor have Defendants described any such consideration given to

specific auxiliary aids in response to an interrogatory asking for information on “any restriction

on their use and the reason for such conditions.” See Ex. 7, DPSCS’s Suppl. Resp. Snead

                                                   7
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 8 of 9



Interrog. No. 18 (Mar. 13, 2019) (stating that tape recorders, audio recorders, and cameras are

prohibited without stating why, and that certain other auxiliary aids have not been considered).

        Defendants similarly failed to produce any evidence that they carried out individualized

assessments required to support the direct threat affirmative defense, even though such evidence

would also have been responsive to these discovery requests. Allowing Defendants to introduce

evidence at trial that they failed to disclose during discovery would be highly prejudicial to

Plaintiffs.

        Because Defendants failed to plead any affirmative defenses or to produce evidence

supporting them, they should be precluded from asserting or attempting to support such defenses

for the first time at trial. This includes, but is not limited to, eliciting testimony or offering

evidence regarding the cost of Plaintiffs’ proposed modifications and auxiliary aids and services,

their effects on staffing or general procedures, and whether they would pose a safety threat.

Such evidence is relevant only to these affirmative defenses and should not be offered where, as

here, these defenses have been waived.

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs request that the Court preclude evidence and

argument at trial in support of any affirmative defenses that Plaintiffs’ requested relief would

present an undue burden, fundamental alteration, or direct threat.




                                                    8
         Case 1:16-cv-00945-RDB Document 227 Filed 05/13/19 Page 9 of 9



                                                  Respectfully submitted,

        /s/                                                 /s/
 Stephen Z. Meehan (Federal Bar No. 23915)          Eve L. Hill (Federal Bar No. 19938)
 Damien Dorsey (Federal Bar No. 19194)              Jessica P. Weber (Federal Bar No. 17893)
 Prisoner Rights Information System of MD, Inc.     Abigail Graber (Federal Bar No. 19727)
 P.O. Box 929                                       James T. Fetter (Federal Bar No. 20727)
 Chestertown, Maryland 21620                        Brown, Goldstein & Levy, LLP
 (410) 528-1400 (phone)                             120 E. Baltimore Street, Suite 1700
 (410) 528-1550 (fax)                               Baltimore, Maryland 21202
 smeehan@prisminc.org                               (410) 962-1030 (phone)
 ddorsey@prisminc.org                               (410) 385-0869 (fax)
                                                    ehill@browngold.com
                                                    jweber@browngold.com
                                                    agraber@browngold.com
                                                    jfetter@browngold.com
 Attorneys for Plaintiffs


Date: May 13, 2019




                                             9
